Citation Nr: 1013871	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-13 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was stabbed while he was on leave in Erie, 
Pennsylvania, in November 1968.  This has been confirmed by 
the submitted court documents and there is no indication on 
the record that this incident was due to the Veteran's own 
misconduct.

The Veteran has been diagnosed with PTSD by his private 
psychiatrist, private therapist, and the August 2005 VA 
therapist.  However, none of these diagnoses address the 
issue of whether there is a link between the Veteran's 
current PTSD symptoms and the stressor of the November 1968 
stabbing.  As such, the Board must remand this case for an 
examination and opinion.

Additionally, the Veteran was previously diagnosed with major 
depressive disorder, general anxiety disorder, bipolar 
disorder, and depression.  Under Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), a claim for benefits based on PTSD encompasses 
benefits based on another acquired psychiatric disorder 
because the evidence developed during the processing of the 
claim indicated that the symptoms for which the claimant was 
seeking VA benefits may have been caused by another acquired 
psychiatric disorder.  Thus, these additional psychiatric 
disorders that are noted in the Veteran's VA treatment 
records must be addressed.  As the November 2004 VA 
examination did not address the possibility of a medical 
nexus between a psychiatric disorder other than PTSD and the 
Veteran's military service, this issue must also be addressed 
in the new examination.  See 38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board further notes that the October 2005 letter from the 
private therapist at Solutions states, "a more detailed 
documentation of his treatment will be provided upon 
receiving a signed release of information identifying 
specific areas to be disclosed."  The record does not 
indicate that the RO attempted to obtain a signed release 
form from the Veteran in order to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to this claim, 
including the medical records from 
Solutions et al, Inc. in Erie, 
Pennsylvania, which R.J.D. refers to in 
his letter.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.

2.	Once the records listed above in 
paragraph 1 have been obtained and 
associated with the claims folder, or a 
negative response has been received and 
associated with the claims folder, 
schedule the Veteran for a VA mental 
health examination to determine the 
nature and etiology of any current 
psychiatric disorder.  His claims 
folder should be available to the 
examiner and reviewed in conjunction 
with the examination.  All tests and 
studies deemed necessary by the 
examiner should be performed.  

Based on a review of the records 
contained in the claims folder and the 
results of the examination, the 
examiner is asked to provide an opinion 
addressing the following questions:

a.	Does the Veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical Manual 
for Mental Disorders?  If so, is 
it at least as likely as not (50 
percent or greater probability) 
that the Veteran's PTSD is 
casually linked to the verified 
in-service stressor, i.e., the 
November 1968 stabbing while on 
leave in Erie, Pennsylvania?

b.	Has the Veteran developed an 
acquired psychiatric disorder 
other than PTSD, and; if so, 
please specify the diagnosis or 
diagnoses.  Is it at least as 
likely as not (50 percent or 
greater probability) that any 
current diagnosis of a psychiatric 
disorder (other than PTSD), 
including a major depressive 
disorder, general anxiety 
disorder, depression, and bipolar 
disorder, had its onset during 
service; or, was such a disorder 
otherwise caused by any incident 
or event that occurred during 
service, to include the confirmed 
stabbing incident in November 
1968?
	
A complete rationale should be given 
for all opinions and conclusions.

3.	Thereafter, please readjudicate the 
issue of service connection for a 
psychiatric disorder, to include PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate period to 
respond, before the record is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


